NUMBER 13-06-336-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: BEVY LEE WILSON
                                                                                           
                          
 
On Petition for Writ of Mandamus
                                                                                                                     

 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Bevy Lee Wilson, filed a petition for writ of mandamus in the above cause on
June 9, 2006 in which he alleges that the Respondents, Olivia Oballe-Aguilar,
Cynthia Motal, and Sara E. Rivera, Court Reporters for the 117th Judicial
District Court of Nueces County, Texas failed to file the reporter=s record in cause numbers 13-05-279-CR and
13-05-280-CR with this Court by the due date of June 1, 2006.  The relator=s
petition asks this Court to order the respondents to file the reporter=s record in cause numbers 13-05-279-CR and
13-05-280-CR immediately. 




On
April 4, 2006, this Court granted court reporter=s
request for extension of time to file reporter=s
record, extending the time to June 1, 2006. 
Our records reflect that the court reporters complied with this Court=s request and filed
the reporter=s record with this
Court on June 1, 2006.
The Court, having examined and fully considered
the documents on file and petition for writ of mandamus, is of the opinion that
relator has not shown himself entitled to the relief sought and the petition
for writ of mandamus should be denied.  See
Tex. R. App. P. 52.8.  Accordingly, the petition for writ of
mandamus is DENIED. 
 
PER CURIAM
 
 
Memorandum
Opinion delivered 
and filed this
the 13th day of June, 2006.